
	

114 HR 5249 IH: Safe Treatments and Opportunities to Prevent Pain Act
U.S. House of Representatives
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5249
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2016
			Mrs. Capps (for herself, Mrs. Ellmers of North Carolina, Mr. McKinley, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the NIH to intensify and coordinate fundamental, translational, and clinical research
			 with respect to the understanding of pain, the discovery and development
			 of therapies for chronic pain, and the development of alternatives to
			 opioids for effective pain treatments.
	
	
 1.Short titleThis Act may be cited as the Safe Treatments and Opportunities to Prevent Pain Act or the STOP Pain Act. 2.Enhancing basic and applied research on pain to discover therapies, including alternatives to opioids, for effective pain management (a)In generalThe Director of the National Institutes of Health (referred to in this section as the NIH) may intensify and coordinate fundamental, translational, and clinical research of the NIH with respect to—
 (1)the understanding of pain; (2)the discovery and development of therapies for chronic pain; and
 (3)the development of alternatives to opioids for effective pain treatments. (b)Priority and directionThe prioritization and direction of the federally funded portfolio of pain research studies shall consider recommendations made by the Interagency Pain Research Coordinating Committee in concert with the Pain Management Best Practices Inter-Agency Task Force, and in accordance with the National Pain Strategy, the Federal Pain Research Strategy, and the NIH-Wide Strategic Plan for Fiscal Years 2016–2020, the latter which calls for the relative burdens of individual diseases and medical disorders to be regarded as crucial considerations in balancing the priorities of the Federal research portfolio.
			
